



Exhibit 10.6


A. SCHULMAN, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
A. Schulman, Inc. (the “Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the 2010 Value Creation Rewards Plan (the “2010
Plan”) and the 2014 Equity Incentive Plan (the “2014 Plan) (collectively, the
“Plans”) as a means through which employees like you may share in the Company’s
success. Capitalized terms that are not defined herein shall have the same
meanings as in the Plans.
1.
Nature of Award. Effective as of the date (the “Grant Date”) specified in the
accompanying Notice of Grant (the “Grant Notice”), the Company hereby grants to
the individual identified in the Grant Notice (the “Participant”) awards of
Units as set forth in the Grant Notice (the “Awards”). The Awards are subject to
the terms and conditions described in the Grant Notice, this Restricted Stock
Unit Award Agreement (“Award Agreement”), the Appendix and Summary of
Performance Objectives attached hereto, and the Plans. Please note that the
Appendix contains country-specific notices, disclaimers and/or terms and
conditions which may apply to you and may be material to your participation in
the Plans.



Restricted Stock Units subject to performance objectives (ROIC or EPS) are
granted under the 2014 Plan, and subject to the terms and conditions of the 2014
Plan. Restricted Stock Units that are not subject to performance objectives are
granted under the 2010 Plan, and subject to the terms and conditions of the 2010
Plan.
2.
Number of Units. The number of Units in your Awards are set forth in the Grant
Notice. For purposes of this Award Agreement, each whole Unit represents the
right to receive one Share upon settlement of the respective Awards, as
applicable under the Grant Notice.



3.
Vesting. Your Units will be settled or will be forfeited depending on whether
the terms and conditions described in this Award Agreement, the Summary of
Performance Objectives, the Plans and the Grant Notice are satisfied.



(a)
Normal Vesting Date. Your Units will be subject to vesting in accordance with
the schedule identified in the Grant Notice (the “Normal Vesting Date”) and the
number of Units that actually vest may be between 0% and 100% of your Units. If
the scheduled Normal Vesting Date is a non-business day, the next following
business day will be considered the Normal Vesting Date.



(b)
Restricted Stock Units not subject to Performance Objectives. All of your
Restricted Stock Units not subject to performance objectives will vest on the
third anniversary of the Grant Date, provided your employment has not terminated
prior to that date.



(c)
Performance Objectives for Restricted Stock Units (ROIC) Award. Your Award of
Restricted Stock Units (ROIC) described in the Grant Notice will vest depending
on the Company’s ROIC for the Performance Period, determined at the end of the
Performance Period. The Company’s ROIC at the end of the Performance Period may
be achieved at “threshold”, “target” or “maximum” levels. The number of these
Restricted Stock Units that vest on the Normal Vesting Date will be determined
by multiplying by the vesting percentage that corresponds to the level of
achievement of the Company’s ROIC at the end of the Performance Period relative
to the goals set forth in your Summary of Performance Objectives (i.e., 25% at
“threshold”, 50% at “target”, or 100% at “maximum”).



None of these Units will vest if the Company’s ROIC at the end of the
Performance Period is less than the “threshold” level of achievement set forth
in your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s ROIC at the end of the Performance Period exceeds the
“maximum” level of achievement set forth in your Summary of Performance
Objectives. If the Company’s ROIC is between two percentages set forth in the
Summary of Performance Objectives, the number of these Units that vest will be
mathematically interpolated by the Company. Notwithstanding the foregoing, any
of these Units that do not vest as of the Normal Vesting Date shall be
forfeited. The Committee shall have the final decision (in its sole discretion)
about the extent of vesting and satisfaction of performance objectives.







--------------------------------------------------------------------------------





(i)
Definitions. As used in this Agreement with respect to an Award of Restricted
Stock Units (ROIC):



A.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.



B.
ROIC. The three-year average annual Return on Invested Capital. Return on
Invested Capital is calculated for each fiscal year in the Performance Period by
dividing the Company’s NOPAT for such period by the Company’s Average Invested
Capital for such period. The ROIC is compared to the performance objectives set
forth in your Summary of Performance Objectives to determine the vesting
percentage.



C.
NOPAT. The Company’s net operating profit after taxes from continuing operations
(based on an assumed effective tax rate of 30%), based on non-GAAP earnings, for
each fiscal year in the Performance Period.



D.
Average Invested Capital. The sum of the Company’s total shareholders’ equity,
minus cash and cash equivalents and goodwill, and plus total debt at the end of
each month during the Performance Period.  Average Invested Capital for each
fiscal year in the Performance Period is the average of the twelve month-end
invested capital amounts.



(d)
Performance Objectives for Restricted Stock Units (EPS) Award. Your Award of
Restricted Stock Units (EPS) described in the Grant Notice will vest depending
on the Company’s Cumulative EPS for the Performance Period, determined at the
end of the Performance Period. The Company’s Cumulative EPS at the end of the
Performance Period may be achieved at “threshold”, “target” or “maximum” levels.
The number of these Restricted Stock Units that vest on the Normal Vesting Date
will be determined by multiplying by the vesting percentage that corresponds to
the level of achievement of the Company’s Cumulative EPS at the end of the
Performance Period relative to the goals set forth in your Summary of
Performance Objectives (i.e., 25% at “threshold”, 50% at “target”, or 100% at
“maximum”).



None of these Units will vest if the Company’s Cumulative EPS at the end of the
Performance Period is less than the “threshold” level of achievement set forth
in your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s Cumulative EPS at the end of the Performance Period
exceeds the “maximum” level of achievement set forth in your Summary of
Performance Objectives. If the Company’s Cumulative EPS is between two amounts
set forth in the Summary of Performance Objectives, the number of these Units
that vest will be mathematically interpolated by the Company. Notwithstanding
the foregoing, any of these Units that do not vest as of the Normal Vesting Date
shall be forfeited. The Committee shall have the final decision (in its sole
discretion) about the extent of vesting and satisfaction of performance
objectives.
(i)
Definitions. As used in this Agreement with respect to an Award of Restricted
Stock Units (EPS):



A.
Cumulative EPS. Cumulative EPS is calculated as the sum of diluted EPS for each
fiscal year in the Performance Period. The three-year Cumulative EPS is compared
to the performance objectives set forth in your Summary of Performance
Objectives to determine the vesting percentage.



B.
Diluted EPS. Diluted EPS for each fiscal year in the Performance Period is the
non-GAAP diluted EPS as reported by the Company.



C.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.



(e)
Committee Certification for Performance-Based Restricted Stock Units (ROIC or
EPS) Awards. Notwithstanding the foregoing, to the extent that the Company
intends these Units to constitute “performance-based compensation” for purposes
of Code Section 162(m), no performance-based Units will vest until the Committee






--------------------------------------------------------------------------------





(as defined in the Plans) certifies the extent to which the performance
objectives described in Section 3(c) or 3(d) have been satisfied during the
relevant Performance Period.


(f)
Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control:



(i)
Restricted Stock Units (ROIC) Award. You will immediately vest in the number of
Restricted Stock Units (ROIC) at the “target” level of performance in the event
of a Change in Control before the Normal Vesting Date.



(ii)
Restricted Stock Units (EPS) Award. You will immediately vest in the number of
Restricted Stock Units (EPS) at the “target” level of performance in the event
of a Change in Control before the Normal Vesting Date.



(iii)
Restricted Stock Units Award. Your non-performance Restricted Stock Units will
immediately vest in the event of a Change in Control before the Normal Vesting
Date.



To the extent that your Units are subject to the requirements of Section 409A of
the Code, any Change in Control must also constitute a “change in control event”
as defined in Section 409A of the Code.
4.
Effect of Termination. You may forfeit your Awards if you terminate employment
prior to the Normal Vesting Date, although this will depend on the reason for
your termination, as provided below:



(a)
Restricted Stock Units (ROIC or EPS).



(i)
Termination Due to Death, Disability, or Retirement. If you terminate employment
due to your death, Disability, or Retirement (provided that the Committee agrees
to treat such termination as Retirement), you will vest in a prorated number of
your ROIC- or EPS-based Restricted Stock Units. The prorated number will be
equal to the product of: (x) the number of these Units that would have vested if
you terminated on the Normal Vesting Date, and (y) a fraction, the numerator of
which is the number of whole months between the Grant Date and your termination
date, and the denominator of which is 36. Further, your prorated ROIC- or
EPS-based Restricted Stock Units will vest only to the extent that the
performance criteria described in Sections 3(c) or 3(d), as applicable, are
satisfied at the Normal Vesting Date. For purposes of this calculation, a whole
month will be determined on the basis of each monthly anniversary of the Grant
Date occurring before the date of death, Disability, or Retirement.



If none of the performance criteria set forth in Sections 3(c) or 3(d), as
applicable, are satisfied as of the Normal Vesting Date, all of your ROIC- or
EPS-based Restricted Stock Units will be forfeited.


(ii)
Termination for Any Other Reason. If you terminate for any reason other than due
to death, Disability, or Retirement as specified in Section 4(a)(i), all of your
performance-based Units will be forfeited.



(b)
Restricted Stock Units (service-based).



(i)
Termination Due to Death or Disability. If you die or become Disabled, your
service-based Restricted Stock Units will fully vest on the date of your death
or Disability.



(ii)
Termination Due to Retirement. If you terminate due to Retirement, and provided
that the Committee agrees to treat your termination as a Retirement, you will
vest in a prorated portion of your Restricted Stock Units determined by
multiplying the number of Restricted Stock Units by a fraction, the numerator of
which is the number of whole months you were employed from the Grant Date to the
date of Retirement, and the denominator of which is 36. For purposes of this
calculation, a whole month will be determined on the basis of each monthly
anniversary of the Grant Date occurring before the date of Retirement.     








--------------------------------------------------------------------------------





(iii)
Termination for any Other Reason. If you terminate under any other
circumstances, all non-performance based Restricted Stock Units will be
forfeited on your termination date.



5.
Settlement. If all applicable terms and conditions have been met, your Awards
will be settled according to the terms in the Grant Notice as soon as
administratively practicable, but no later than 60 days after the later of (a)
the Normal Vesting Date, or (b) the date on which the Committee certifies the
satisfaction of the performance objectives (if applicable) pursuant to Section
3(e).



6.
Other Terms and Conditions.



(a)
Rights With Respect to Units.



(i)
Rights During Performance Period for Awards of Restricted Stock Units (ROIC or
EPS).



A.
Voting Rights. During the Performance Period, you will have no voting rights
with respect to these Units.



B.
Dividend Rights. You shall be granted dividend equivalent rights entitling you
to a payment equal to the amount of any cash dividends that are declared and
paid during the Performance Period with respect to the target vesting level of
Units (i.e., 50% of your ROIC- or EPS-based Restricted Stock Units), subject to
the terms and conditions of the Plans and this Award Agreement. Your dividend
equivalent rights shall be subject to the same terms and conditions as the
related Units and shall vest and be settled in cash if, when and only to the
extent the related Units vest and are settled. In the event a Unit is forfeited
under this Award Agreement, the related dividend equivalent right also will be
forfeited.



(ii)
Rights Prior to Vesting for Restricted Stock Units not subject to Performance
Objectives.



A.
Voting Rights. Until your Units vest, you will have no voting rights with
respect to the Units.



B.
Dividend Rights. You shall be granted dividend equivalent rights entitling you
to a payment equal to the amount of any cash dividends that are declared and
paid with respect to your Restricted Stock Units, subject to the terms and
conditions of the Plans and this Award Agreement. Your dividend equivalent
rights shall be subject to the same terms and conditions as the related
Restricted Stock Units and shall vest and be settled in cash if, when and to the
extent the related Restricted Stock Units vest and are settled, depending on
whether or not you have met the conditions described in this Award Agreement,
the Grant Notice and in the Plans. In the event that a Restricted Stock Unit is
forfeited under this Award Agreement, the related dividend equivalent rights
will also be forfeited.



(b)
Beneficiary Designation. You may name a beneficiary(ies) to receive any portion
of your Awards and any other right under the Plans that is unsettled at your
death. To do so, you must complete a beneficiary designation form by contacting
Katie Pickle, Global Total Rewards Manager, by telephone ((832) 663-3107 or by
email (Katie.Pickle@aschulman.com). If you previously completed a valid
beneficiary designation form, such form will apply to the Awards until it is
changed or revoked. If you die without correctly completing a beneficiary
designation form, or if your designated beneficiary does not survive you, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.



(c)
Taxes and Tax Withholding. The Company or an Affiliate, as applicable, will have
the power and right to deduct, withhold or collect any tax, social security
contribution, payroll tax or other amount required by law or regulation to be
withheld with respect to any taxable event arising with respect to the Awards.
To the extent permitted by the Committee, in its sole discretion, this amount
may be: (i) withheld from other amounts due to you (e.g. from your salary), (ii)
withheld from the value of any Awards being settled or any Shares transferred in
connection with payment of the Awards, (iii) withheld from the vested portion of
any Awards (including Shares transferable






--------------------------------------------------------------------------------





thereunder), whether or not being paid at the time the taxable event arises, or
(iv) collected directly from you. The amount to be withheld may relate to
amounts due in more than one jurisdiction and in all cases shall be as
determined by the Committee in its discretion.


Subject to the approval of the Committee, you may elect to satisfy the
withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable at the time of the withholding and if such Shares are not
otherwise distributable at the time of the withholding, provided that you have a
vested right to distribution of such Shares at such time. All such elections
will be irrevocable and made in writing and will be subject to any terms and
conditions that the Committee, in its sole discretion, deems appropriate.
You understand that you are solely responsible for filing any relevant
documentation (including, without limitation, tax returns or reporting
statements) that may be required in relation to the Award (including, without
limitation, any such documentation related to the holding of Shares or any bank
or brokerage account, the subsequent sale of Shares, or the receipt of any
dividends). You further acknowledge that the Company or an Affiliate (as
applicable) does not commit to and is under no obligation to structure the terms
or any aspect of the Award to reduce or eliminate your liability for taxes or
other amounts due or to achieve any particular tax result.
(d)
Foreign Exchange Restrictions. You understand and agree that neither the Company
nor any Affiliate is responsible or liable for (i) any foreign exchange
fluctuation between your local currency (if applicable) and the United States
Dollar (or the selection by the Company or Affiliate of any applicable foreign
exchange rate it may determine in its discretion to be appropriate) that may
affect the value of this Award or the calculated income, taxes or other amounts
thereunder, or any related taxes or other amounts, or (ii) any decrease in the
value of Shares.



(e)
Transferring Your Awards. Normally, your Awards may not be transferred to
another person. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Awards that
are settled after you die.



(f)
Not an Employment Agreement. This Award imposes no obligation on the Company or
any Affiliate to employ the Participant for any period. This Agreement is not an
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment relationship between the Participant and the
Company or any Affiliate or to guarantee the right to remain employed by the
Company or any Affiliate for any specified term.



Furthermore, except as otherwise expressly provided in a written employment
agreement between Participant and the Company, this Award is made solely at the
discretion of the Company and the Committee, and this Award Agreement, the
Plans, and any other Plan documents (i) are not part of your employment
contract, if any, and (ii) do not guarantee either your right to receive any
future grants under the Plans (even if Awards have been granted repeatedly in
the past) or the inclusion of the value of any grants in the calculation of
severance payments, if any, upon termination of employment.
You further agree, except as otherwise expressly provided in a written
employment agreement between Participant and the Company, to waive all and any
rights to compensation or damages for the termination of your office or
employment with the Company or an Affiliate for any reason whatsoever (including
unlawful termination of employment) insofar as those rights arise or may arise
from you ceasing to have rights under the Plans as a result of that termination
or from the loss or diminution in value of such rights or entitlements.
(g)
Requirements of Law. This Award shall be subject to all applicable laws, rules
and regulations (including applicable federal and state securities laws) and to
all required approvals of any governmental agencies or national securities
exchange, market or other quotation system. Notwithstanding anything to the
contrary herein, the Company shall not be obligated to issue any Shares pursuant
to this Award, at any time, if the offering of the Shares covered by this Award
violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country.



Furthermore, you understand that, to the extent applicable, the laws of the
country in which you are working at the time of grant and/or vesting of this
Award (including any rules or regulations governing securities, foreign





--------------------------------------------------------------------------------





exchange, tax, labor or other matters) may restrict or prevent settlement of
this Award or may subject you to additional procedural or regulatory
requirements for which you are solely responsible and that you will have to
independently fulfill in relation to this Award, and that sales of Shares may be
subject to restrictions under United States federal securities laws, and the
laws, rules or regulations of any other relevant federal, state or local
jurisdiction, and under Company policies including insider trading policies and
procedures.
Any summaries of potentially applicable legal restrictions and requirements
furnished in connection with the Plan are not intended to be exhaustive, and you
acknowledge that other rules may apply. The Company reserves the right to impose
other requirements on your participation in the Plan, Awards granted thereunder,
and any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable to comply with applicable law or facilitate the
administration of the Plan.
(h)
Governing Law. This Award Agreement will be interpreted and construed in
accordance with and governed and enforced by the laws (other than laws governing
conflicts of laws) of the State of Ohio, except to the extent that the Delaware
General Corporation Law is mandatorily applicable.

 
(i)
Severability. The provisions of this Award Agreement are severable, and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.



(j)
Waiver. No failure or delay by the Company to enforce any provision of this
Award Agreement or exercise any right or remedy provided by law shall constitute
a waiver of that or any other provision, right or remedy, nor shall it prevent
or restrict the further exercise of that or any other provision, right or
remedy. No single or partial exercise of such provision, right or remedy shall
prevent or restrict the further exercise of that or any other provision, right
or remedy.



(k)
Data Privacy. In order to perform its obligations under the Plans or for the
implementation and administration of the Plans, the Company or Affiliate may
collect, transfer, use, process, or hold certain personal data about you. Such
data includes, but is not limited to, your name, nationality, citizenship, work
authorization, date of birth, age, government or tax identification number,
passport number, brokerage account information, address, compensation and equity
award history, and beneficiaries’ contact information.



By accepting this Award, you explicitly consent to the collection, transfer
(including to third parties in your home country or the United States or other
countries, such as but not limited to human resources personnel, the Company’s
legal and/or tax advisors, and brokerage administrators), use, processing,
holding, electronically or otherwise, of your personal data in connection with
this or any other equity award. Refusal or withdrawal of consent may affect your
ability to participate in the Plan or to realize benefits under it. At all times
the Company shall maintain the confidentiality of the your personal data, except
to the extent the Company is required to provide such information to
governmental agencies or other parties; any such actions will be undertaken by
the Company only in accordance with applicable law.    
(l)
Other Agreements. Your Awards are subject to the terms of any other written
agreements between you and the Company or a Related Entity or Affiliate to the
extent that those other agreements do not directly conflict with the terms of
the Plans or this Award Agreement.



(m)
Adjustments to Your Awards. Subject to the terms of the Plans, your Awards will
be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Units will be adjusted to reflect a stock
split, a stock dividend, recapitalization, including an extraordinary dividend,
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares).



(n)
Other Rules. Your Awards are subject to additional rules as described in the
Plans. You should read the Plans carefully to ensure you fully understand all
the terms and conditions of your Awards. In the event of a conflict between the
terms of the Plans and the terms of this Award Agreement, the terms of the Plans
will govern. The Committee has the sole responsibility of interpreting the Plans
and this Award Agreement, and its determination






--------------------------------------------------------------------------------





of the meaning of any provision in the Plans or this Award Agreement will be
binding on the Participant. To the extent you have been provided with a copy of
this Award Agreement, the Plans or any other documents relating to this Award in
a language other than English, the English language document will prevail in
case of any ambiguity or divergence resulting from the translation of such
documents.


(o)
Clawback. The Units and any Shares issued in connection with the settlement of
the Units are subject to any clawback policy adopted by the Company from time to
time.



(p)
Appendix. Notwithstanding any provisions in this Award Agreement, if you reside
outside of the United States, certain additional general terms and conditions as
set forth in the Appendix will apply to you. In addition, the Restricted Stock
Units shall be subject to any special terms and conditions set forth in the
Appendix for the jurisdiction in which you reside. If you relocate from the
United States to a country outside the United States or relocate between the
jurisdictions specified in the Appendix, the additional general and special
terms and conditions, as applicable, will apply to you, to the extent that the
Committee determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plans. The Appendix constitutes part of this Award
Agreement.



(q)
Acceptance. You must accept the Award and agree to the terms and conditions of
the Award as described above by electronically accepting this Award Agreement
within 60 days of the Grant Date.






--------------------------------------------------------------------------------





APPENDIX
COUNTRY SPECIFIC TERMS AND CONDITIONS


The following country-specific notices, disclaimers, and/or terms and conditions
apply to grantees in the countries listed below and may be material to your
participation in the Plans. Such information may apply if you reside or work in,
or move to or otherwise become subject to the laws or Company policies of, a
particular country while holding or selling Shares received under the Plans. In
any such case, the Company may also withhold or account for tax or related
liabilities in more than one jurisdiction. You solely are responsible for any
obligations outlined below. As local laws are often complex and change
frequently and the information provided is general in nature and may not apply
to your specific situation, the Company cannot assure you of any particular
result, and you should seek your own professional legal and tax advice.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares is registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plans, grant
documentation, and any other communications or materials that you may receive
regarding participation in the Plans do not constitute advertising or an
offering of securities outside the United States, and do not constitute a public
offer. The issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.




European Union
Data Privacy

    
The following supplements the Data Privacy section of the Award Agreement:


For purposes of European Union data protection laws, A. Schulman, Inc. with
registered office at 3637 Ridgewood Road Fairlawn, Ohio 44333, USA is the data
controller. Providing personal data is voluntary but necessary to be a
beneficiary of the Plan. Any personal data provided will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You have a right to access and rectify your data and request additional
information about the storage
and processing of your data, without cost, in accordance with European Union
data protection law. You also have the right to refuse or withdraw the consents
herein.


Australia
Important information for Australian participants

You should read this Award Agreement carefully and retain a copy in a safe place
for future reference. For additional information, please refer to the terms and
conditions of the 2010 Plan and 2014 Plan, [by following the link: [insert web
address if documents are being made available electronically] OR [which are
attached hereto].


Please note any advice given by the Company in relation to Awards granted under
the Plans, including within this Award Agreement, the terms and conditions of
the Plans and other relevant documentation, contains general advice only and
does not take into account your objectives, financial situation and needs. This
Award Agreement (and the relevant terms and conditions) does not constitute
investment advice.


The Company makes no recommendation about whether you should participate in this
Award. You do not need to pay anything to receive the Awards.


It is strongly recommended that you obtain independent advice from a suitably
qualified and licensed financial, taxation or other professional adviser
regarding your participation in the Plans based on your own personal
circumstances.


As with any investment, there may be risks involved in receiving a grant of
Awards under the Plans. Factors such as the performance of the Company, the
performance of the economy and general financial market conditions may impact:


•
the extent to which the Performance Objectives attached to your Awards are
satisfied - this will impact the number of Awards that vest (and therefore, the
number of Shares that will be ultimately allocated to you); and

•
the market value of the Company’s Shares (which may fluctuate and fall depending
on these factors) - this will impact the value of the Shares you receive upon
vesting of your Awards, the






--------------------------------------------------------------------------------





value of the Shares that you hold following that time, and the value you
ultimately receive when you sell or transfer your Shares.


In addition, if the earnings of the Company fall or the Company makes a loss,
dividends payable in respect of Shares may not occur as expected (which may also
impact any notional dividend payments you may receive following vesting).


The Company will provide to you, within a reasonable time period of your
request, details of the current market value of the Shares, including the
applicable USD/AUD exchange rate and how this can be obtained. The Company’s
Share price can also be found on the NASDAQ Stock Market website at
www.nasdaq.com.


Belgium    Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Brazil    Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Exchange Control Notification
Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


France    Consent to Receive Information in English
This form and related documents are drawn up in English at the express wish of
the parties. Ce formulaire ainsi que les documents qui s’y rattachent sont
rédigés en anglais à la demande expresse des parties.


Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside France
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Germany    Please refer to the European Union section above.


India    Exchange Control Notification
Rules regarding the repatriation of proceeds from the sale of shares and
dividends may apply to Shares received upon vesting.


Indonesia    There are no country-specific provisions.


Italy    Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Italy
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Malaysia    There are no country-specific provisions.


Mexico    There are no country-specific provisions.


Netherlands    Please refer to the European Union section above.


Poland    Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Poland
may apply to Shares received upon vesting.





--------------------------------------------------------------------------------







Please also refer to the European Union section above.


Spain    Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Spain
may apply to Shares received upon vesting.


Please refer to the European Union section above.


Sweden    Please refer to the European Union section above.


Switzerland    There are no country-specific provisions.


United Kingdom    Please refer to the European Union section above.





--------------------------------------------------------------------------------





SUMMARY OF PERFORMANCE OBJECTIVES
(provided separately)





